MEMORANDUM OPINION
{¶ 1} On January 2, 2004, appellant, Timothy Aarron Brown, filed a motion for leave to file a delayed appeal pursuant to App.R. 5(A). The appealed judgment is a November 10, 2003 decision of the Trumbull County Court of Common Pleas denying Appellant's motion for judicial release.
 {¶ 2} On January 5, 2004, appellee, State of Ohio, filed a motion to dismiss the appeal for lack of a final appealable order.
 {¶ 3} In State v. Coffman, 91 Ohio St.3d 125, the Supreme Court of Ohio expressly held that "a trial court's denial of shock probation is never a final appealable order." Id. at 126. Every appellate court in Ohio that has addressed this issue afterCoffman has held that that the same logic is applicable to a denial of a motion for judicial release since it mirrors shock probation. State v. Ingram, 10th Dist. No. 03AP-149, 2003-Ohio-5380; State v. Greene, 2nd Dist. No. 02-CA-17, 2002-Ohio-2595; State v. Galbreath (June 11, 2001), 12th Dist. No. CA2000-10-078, 2001 WL 649815. Since there is no right to judicial release, the denial of a motion for judicial release cannot affect a "substantial right" as that term is defined in R.C. 2505.02 (A)(1).
 {¶ 4} Based upon the foregoing analysis, appellee's motion to dismiss this appeal is hereby granted. Appellant's motion for leave to file a delayed appeal is overruled.
 {¶ 5} The appeal is dismissed.
Appeal dismissed.
O'Neill and Grendell, JJ., concur.